Citation Nr: 0937801	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  08-01 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1949 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought. 

In his January 2008 VA Form 9 the Veteran requested a hearing 
before a Veterans' Law Judge at the RO.  In April 2009, the 
Veteran thereafter withdrew his hearing request.  
Accordingly, VA adjudication of the current appeal may go 
forward without scheduling the hearing.  

This matter was previously remanded in July 2009 to provide 
the Veteran with notice under 38 C.F.R. § 3.156, the 
regulation governing the submission of new and material 
evidence.  The Appeals Management Center (AMC) issued a 
supplemental statement of the case (SSOC) on August 20, 2009 
including a citation to 38 C.F.R. § 3.156 and providing the 
Veteran thirty days to submit additional evidence as required 
under 38 C.F.R. §§ 19.38, 20.302(c) (2008).  See 72 Fed. Reg. 
14056 (Mar. 26, 2007).  On September 14, 2009, the Veteran 
submitted correspondence indicating he had previously sent 
all the information he had regarding his case.  Accordingly, 
a decision can now be rendered on the substance of the 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's claim for service connection for diabetes 
mellitus was last denied in an unappealed November 1991 
rating decision.
3.  Evidence received since the November 1991 RO denial is 
cumulative of that previously of record and does not relate 
to an unestablished fact necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1.  The November 1991 rating decision that denied the 
Veteran's claim of entitlement to service connection for 
diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).

2.  The evidence received subsequent to the November 1991 
rating decision is not new and material and the requirements 
to reopen the claim have not been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353 (Apr. 30, 2008). 

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service connection claim, VA is required to review the 
evidence presented with the claim and to provide the claimant 
with notice of what evidence not previously provided will 
help substantiate his/her claim.  See also 38 U.S.C.A. § 
5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the claimant 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

In the context of claims to reopen VA has a duty to tailor 
its Veterans Claims Assistance Act (VCAA) notice to meet the 
unique circumstances of the particular case.  In new and 
material claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Board finds that a predecisional VCAA letter dated in 
July 2006 substantially complied with the VCAA notice 
requirements.  The letter informed the claimant of what 
evidence was required to substantiate the claim and of the 
claimaint's and VA's respective duties for obtaining 
evidence.  He was asked to submit evidence and/or information 
in his possession to the RO.  He was provided the definition 
of new and material evidence.  He was specifically advised of 
the basis for the prior final denial.  Additionally, the July 
2006 letter informed the claimant of the laws and regulations 
governing disability ratings and effective dates as required 
under Dingess, supra.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the claimant, whereas VA has 
obtained all available and identified service treatment 
records as well as post-service private treatment records.  
The record indicates that the Veteran may have been in 
receipt of Social Security Administration (SSA) disability 
benefits.  In reply to the RO's request for these records, 
the SSA's National Record Center notified the RO that these 
records had been destroyed.  In response, the RO prepared a 
Formal Finding on the Unavailability of Social Security 
Records and issued a supplemental statement of the case in 
regards to the issue in March 2009.  Therefore, VA 
adjudication of the current appeal may go forward without 
these records.

Law and Analysis

The Veteran's claim for service connection for diabetes 
mellitus was previously considered and denied in a rating 
decision issued in November 1991.  At the time of the most 
recent denial in November 1991, the evidence of record did 
not show that the Veteran's diabetes mellitus was related to 
his military service.  The Veteran did not file an appeal and 
the decision became final.  See 38 C.F.R. § 20.1103.  In June 
2006, the Veteran requested that his claim for service 
connection for diabetes mellitus be reopened.  The April 2007 
rating decision now on appeal denied the Veteran's claim on 
the basis that new and material evidence had not been 
submitted.

A claim may be reopened and reviewed if "new and material" 
evidence is presented or secured with respect to a claim that 
is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2008).  
With respect to new and material evidence claims, "new" 
evidence is defined as evidence not previously submitted to 
agency decision-makers, and "material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened, and VA may 
then evaluate the merits of the claim on the basis of all 
evidence of record.
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service incurrence shall be presumed for diabetes mellitus if 
the disease develops a ten percent degree of disability or 
more within one year from the date of separation from such 
service, provided the Veteran served for ninety days or more 
during a period of war, or after December 31, 1946.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002);  38 C.F.R. 
3.307, 3.309.

At the time of the November 1991 denial, the evidence of 
record did not show that the Veteran's diabetes mellitus 
either had its onset in service or manifested to a degree of 
ten percent or more within the first post-service year.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309.  The relevant evidence 
consisted of service treatment records, VA records concerning 
a 1956 hospitalization in Buffalo, New York, and 
correspondence related to the Veteran's claims for migraine 
headaches and dental disabilities made in 1953.  These 
documents reflected no complaints of or treatment for 
diabetes.

Evidence added to the record since the time of the last final 
denial in November 1991 includes written statements from the 
Veteran, a transcript of an informal hearing conducted before 
the Decision Review Officer (DRO) in October 2007, and 
private treatment records from three treating physicians 
which show ongoing treatment of diabetes mellitus since 
August 1993.

On careful review of the record, the Board has determined 
that new and material evidence to reopen the Veteran's claim 
for service connection for diabetes mellitus has not been 
received.  The Veteran's claim for service connection for 
diabetes mellitus was previously denied on the basis that 
there was no evidence of the  disability during service and 
no evidence that the disease had manifested itself to a 
degree of ten percent disabling within one year of the 
Veteran's separation from service to qualify for the service 
connection presumption under 38 C.F.R. §§ 3.307, 3.309.

Although the Veteran has submitted evidence showing that he 
has a diagnosis of diabetes mellitus, none of the private 
treatment records indicate that diabetes mellitus was caused 
by, or in anyway is related to, service or reflect when the 
disease was first diagnosed.  The Veteran stated in a May 
2006 letter and testified at a hearing before a VA Decision 
Review Officer in October 2007 that he believed he was 
diagnosed with diabetes mellitus in 1968 and that he 
developed diabetes mellitus as a result of a diet filed with 
sugars and starch when he was stationed in London during 
service.  In a follow up November 2008 statement in support 
of claim, the Veteran stated he believed he was first 
diagnosed with diabetes mellitus in 1963.

Because the evidence submitted since the last final decision 
is cumulative and/or does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for diabetes mellitus, the Veteran has not submitted new and 
material evidence.  Specifically, the Veteran has not 
submitted new and material evidence to substantiate that his 
diabetes mellitus began in service or is the result of a 
disease or injury incurred in military service.  While the 
Veteran and his representative have claimed otherwise, the 
Board does not find these lay assertions credible because as 
lay persons they do not have the required medical expertise 
to give such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Stated differently, service connection 
for diabetes mellitus was denied in the past because there 
was no accepted evidence of a nexus to service.  No material 
facts have changed.  Thus, the Board concludes that new and 
material evidence has not been presented to reopen the claim.  

For the reason noted above, the application to reopen a claim 
of entitlement to service connection for diabetes mellitus 
must be denied.  Because the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463 
(1993).


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for diabetes mellitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


